DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 24-31, 33, 34, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi et al. (JP 2000- 192237) in view of  Kameyama et al. (JP 01-108372).

INDEPENDENT CLAIM 21:
Regarding claim 21, Tsuboi et al. teach a method comprising supplying a reactive gas to a reactive gas source; releasing, from the reactive gas source, the reactive gas into the chamber in a manner that causes the reactive gas to react with silicon atoms and form a silicon dioxide layer on a substrate; and adding a catalyst to the chamber in a manner that increases a deposition rate of silicon dioxide layer without impacting optical absorption spectra of deposited silicon dioxide film. (See Abstract; Machine Translation Paragraphs 0006, 0020, 0025-0027 - the process conditions are the same so the resultant film is the same.)
The difference between Tsuboi et al. and claim 21 is that the reactive gas source being inside the chamber and wherein the reactive gas source is a plasma activated reactive gas source that is inside the chamber is not discussed.
Regarding the reactive gas source being inside the chamber and wherein the reactive gas source is a plasma activated reactive gas source that is inside the chamber (Claim 21), Kameyama et al. teach the reactive gas source located inside the chamber and the reactive gas source is a plasma activated reactive gas source that is inside the chamber.  (See Abstract; Machine Translation; Figs. 1, 2, 5)

    PNG
    media_image1.png
    725
    709
    media_image1.png
    Greyscale

DEPENDENT CLAIM 24:
The difference not yet discussed is activating a vacuum pump that pumps out air from the chamber.
Regarding claim 24, Tsuboi et al. teach activating a vacuum pump that pumps out air from the chamber. (Paragraph 0025 - exhausting)

DEPENDENT CLAIM 25:
The difference not yet discussed is injecting a sputtering gas, via a sputtering gas inlet, to a pre-defined pressure within the chamber.
Regarding claim 25, Tsuboi et al. teach injecting a sputtering gas, via a sputtering gas inlet, to a pre-defined pressure within the chamber. (Paragraph 0025)
DEPENDENT CLAIM 26:
The difference not yet discussed is applying a voltage to one or more cathode targets in a manner that causes the silicon atoms to move from the one or more cathode targets towards the substrate and adhere to the substrate.
Regarding claim 26, Tsuboi et al. teach applying a voltage to one or more cathode targets in a manner that causes the silicon atoms to move from the one or more cathode targets towards the substrate and adhere to the substrate. (Paragraph 0025)
DEPENDENT CLAIM 27: 
The difference not yet discussed is wherein the reactive gas comprises oxygen.
Regarding claim 27, Tsuboi et al. teach utilizing reactive gas comprising oxygen. (Paragraph 0025) 
DEPENDENT CLAIM 28:
The difference not yet discussed is wherein the reactive gas reacts with the silicon atoms when the silicon atoms are adhered to the substrate.
Regarding claim 28, Tsuboi et al. teach wherein the reactive gas reacts with the silicon atoms when the silicon atoms are adhered to the substrate. (Paragraph 0025) 


DEPENDENT CLAIM 29:
The difference not yet discussed is wherein the reactive gas reacts with the silicon atoms in a gas phase between one or more cathode targets and the substrate.
Regarding claim 29, Tsuboi et al. teach wherein the reactive gas reacts with the silicon atoms in a gas phase between one or more cathode targets and the substrate. (Paragraph 0025) 
DEPENDENT CLAIM 30:
The difference not yet discussed is wherein the catalyst is water vapor.
Regarding claim 30, Tsuboi et al. teach utilizing water vapor. (Paragraph 0025)
DEPENDENT CLAIM 31:
The difference not yet discussed is the catalyst being added via a water vapor inlet.
Regarding claim 31, Tsuboi et al. teach the catalyst added via a water vapor inlet. (Fig. 1) DEPENDENT CLAIM 33:
The difference not yet discussed is wherein the catalyst is added at a partial pressure levels of between 5*10-6 Torr and 5*10-4 Torr.
Regarding claim 33, Tsuboi et al. teach wherein the catalyst is added at a partial pressure levels of between 5*10-5 Torr and 5*10-5 Torr. (See Abstract; Machine Translation 0025-0027)
DEPENDENT CLAIM 34:
The difference not yet discussed is wherein the catalyst is added at a partial pressure levels of between 1*10-5Torr and 5*10-5 Torr.
Regarding claim 34, Tsuboi et al. teach wherein the catalyst is added at a partial pressure levels of between 1*10-5 Torr and 5*10-5 Torr. (See Abstract; Machine Translation 0025-0027)


DEPENDENT CLAIM 41:
	The difference not yet discussed is where the reactive gas is supplied from outside the chamber to the reactive gas source.  
	Regarding claim 41, Kameyama et al. teach where the reactive gas is supplied from outside the chamber to the reactive gas source.  (Fig. 1)
The motivation for utilizing the features of Kameyama et al. is that it allows for depositing high purity of the films. (Machine Translation)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Tsuboi et al. by utilizing the features of Kameyama et al. because it allows for depositing high purity films.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi et al. in view of Kameyama et al. as applied to claim 21 above, and further in view of Suzuki et al. (U.S. Pat. 7,575,661).
The difference not yet discussed is loading the substrate into a substrate holder before the silicon dioxide layer is formed on the substrate.
Suzuki et al. teach loading the substrate into a substrate holder before the silicon dioxide layer is formed on the substrate. (Fig. 1; Column 6 lines 53-56)
The motivation for utilizing the features of Suzuki et al. is that it allows for loading a substrate into the apparatus. (Column 6 lines 53-56)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Suzuki et al. because it allows for loading a substrate into the apparatus.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi et al. in view of Kameyama et al. as applied to claim 21 above, and further in view of Nahory et al. (U.S. Pat. 4,374,867).
The difference not yet discussed is wherein the catalyst is added via a needle valve.
Nahory et al. et al. suggest using a needle valve for admitting oxygen and water vapor. (Column 2 lines 25-30)
The motivation for utilizing the features of Nahory et al. is that it allows for providing water vapor and oxygen for sputtering. (Column 2 lines 25-30)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Nahory et al. because it allows for providing water vapor and oxygen for sputtering.
Claim(s) 35-37, 39, 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuboi et al. (JP 2000- 192237) in view of Kameyama et al. (JP 01-108372).
INDEPENDENT CLAIM 35:
Regarding claim 35, Tsuboi et al. teach a method, comprising: releasing, from a reactive gas source, a reactive gas into a chamber; adding a catalyst to the chamber; and applying a voltage at a cathode target in a manner that forms a silicon dioxide film on a substrate by causing silicon atoms of the cathode target to react with the reactive gas and the catalyst. (See Abstract; Machine Translation 0025-0027 — the process conditions are the same so the resultant film is the same.)
The difference between Tsuboi et al. and claim 35 is that the reactive gas source being inside the chamber and wherein the reactive gas source is a plasma activated reactive gas source that is inside the chamber is not discussed.
Regarding the reactive gas source being inside the chamber and wherein the reactive gas source is a plasma activated reactive gas source that is inside the chamber (Claim 35), Kameyama et al. teach the reactive gas source located inside the chamber and the reactive gas source is a plasma activated reactive gas source that is inside the chamber.  (See Abstract; Machine Translation; Figs. 1, 2, 5)
DEPENDENT CLAIM 36:
Regarding claim 36, Tsuboi et al. teach further comprising: pumping air out from the chamber. (See Abstract; Machine Translation 0025-0027)
DEPENDENT CLAIM 37:
Regarding claim 37, Tsuboi et al. teach further comprising: providing a sputtering gas into the chamber, wherein the voltage ionizes the sputtering gas and causes argon ions to hit the cathode target. (See Abstract; Machine Translation 0025-0027)
INDEPENDENT CLAIM 39:
Regarding claim 39, Tsuboi et al. teach a method, comprising: providing oxygen into a chamber; and adding water vapor to the chamber in a manner that increases a deposition rate of a silicon dioxide layer without affecting ultraviolet optical transmission of the silicon dioxide layer. (See Abstract; Machine Translation 0025-0027 - the process conditions are the same so the resultant film is the same.)
The difference between Tsuboi et al. and claim 39 is that the reactive gas source being inside the chamber and wherein the reactive gas source is a plasma activated reactive gas source that is inside the chamber is not discussed.
Regarding the reactive gas source being inside the chamber and wherein the reactive gas source is a plasma activated reactive gas source that is inside the chamber (Claim 39), Kameyama et al. teach the reactive gas source located inside the chamber and the reactive gas source is a plasma activated reactive gas source that is inside the chamber.  (See Abstract; Machine Translation; Figs. 1, 2, 5)
DEPENDENT CLAIM 40:
Regarding claim 40, Tsuboi et al. teach wherein the water vapor is added using a partial pressure range of between 1*10-5 Torr and 5*10-5 Torr. (See Abstract; Machine Translation 0025-0027)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Tsuboi et al. by utilizing the features of Kameyama et al. because it allows for depositing high purity films.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi et al. (JP 2000- 192237) in view of Yoshioka et al. (U.S. Pat.5,989,654).
The difference not yet discussed is feeding the oxygen gas through a water bubbler.
Regarding claim 38, Yoshioka teach using an oxygen gas through a water bubbler. (Column 8 lines 29-35)
The motivation for utilizing the features of Yoshioka is that it allows for feeding water vapor into the sputtering chamber. (Column 8 lines 29-35)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Yoshioka et al. because it allows for feeding water vapor into the sputtering chamber.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,988,705. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Pat. 9,988,705 teach the claimed subject matter including the catalyst in the form of water vapor. While claims 21-40 generically claim a catalyst the water vapor of the claims of 1-16 of U.S. Pat. 9,988,705 read on the generic claimed embodiment.
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive.
In response to the argument that the prior art of record does not teach the amended claimed subject matter of  “supplying a reactive gas to a reactive gas source that is inside a chamber, wherein the reactive gas source is a plasma-activated reactive gas source that is inside the chamber,”, it is argued that Kameyama et al. (JP 01-108372) teaches supplying a reactive gas to a reactive gas source that is inside a chamber, wherein the reactive gas source is a plasma-activated reactive gas source that is inside the chamber.
In response to the argument that the obviousness type double patenting rejection should be withdrawn because the limitation of  “supplying a reactive gas to a reactive gas source that is inside a chamber, wherein the reactive gas source is a plasma-activated reactive gas source that is inside the chamber,” is not taught, it is argued that the patent applied in the obviousness double patenting rejection teaches releasing, from a reactive gas source that is inside of the reactive sputter deposition chamber, a reactive gas into the reactive sputter deposition chamber, the reactive gas source being a plasma-activated reactive gas source which teaches the currently claimed and amended subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
August 16, 2022